Thompson, J.
I had no doubt, at the trial, that the paper produced by the plaintiff, was a mere memorandum *425of a conveyance, and should have Ordered a nonsuit, had not the plaintiff’s counsel urged that the cause might go to the jury, and the question be reserved, as to the operation of the writing given in evidence.

Per Curiam.

This is a mere agreement, that Green, on paying 14 shillings per acre, with interest,’ from the 1st fuly, 1792, should have a conveyance of the land. It is not a conveyance ; nor a lease-. No consideration is expressed, or paid; no rent reserved, nor are there any words importing a lease. It is a memorandum of an ex-ecutory agreement to sell the land, and nothing more» There must be, according to the case, a judgment of non-suit.
Judgment of nonsuit,